           Case 2:20-cv-01043-JLR-JRC Document 19 Filed 09/21/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10            NORTHWESTERN UNIVERSITY,                     CASE NO. C20-1043JLR

11                                Plaintiff,               ORDER OF REFERENCE
                    v.
12
              KING COUNTY,
13
                                  Defendant.
14

15            This action is assigned to the Honorable James L. Robart, United States District

16   Judge. All future documents filed in this case must bear the cause number

17   C20-1043JLR-JRC. The court has reviewed the files and records herein and determined

18   that certain pretrial matters are appropriate to refer to a Magistrate Judge as described

19   below.

20            Pursuant to 28 U.S.C. § 636(b)(1)(A) and Local Rule MJR 3, the court hereby

21   refers to Magistrate Judge J. Richard Creatura all motions to amend or supplement the

22   pleadings under Federal Rule of Civil Procedure 15, and all motions related to discovery


     ORDER - 1
            Case 2:20-cv-01043-JLR-JRC Document 19 Filed 09/21/20 Page 2 of 3




 1   disputes, including but not limited to motions to compel discovery, motions for a

 2   protective order related to discovery, and motions related to issues of privilege. See 28

 3   U.S.C. § 636(b)(1)(A); Local Rules W.D. Wash. MJR 3(a). Federal Rule of Civil

 4   Procedure 72(a) governs any objections to Magistrate Judge J. Richard Creatura’s rulings

 5   concerning the above-described discovery motions. See Fed. R. Civ. P. 72(a); Local

 6   Rules W.D. Wash. MJR 3(b).

 7          Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) and Local Rule MJR 4, the court

 8   also hereby refers to Magistrate Judge J. Richard Creatura for preparation of a report and

 9   recommendation all motions (1) for a temporary restraining order pursuant to Federal

10   Rule of Civil Procedure 65(b); 1 (2) for judgment on the pleadings pursuant to Federal

11   Rule of Civil Procedure 12(c); (3) to dismiss pursuant to Federal Rule of Civil Procedure

12   12(b); and (4) for a default judgment pursuant to Federal Rule of Civil Procedure 55(b).

13   See 28 U.S.C. § 636(b)(1)(B); Local Rules W.D. Wash. MJR(a)(3). Federal Rule of Civil

14   Procedure 72(b) governs any further proceedings in this court after Magistrate Judge J.

15   Richard Creatura files a report and recommendation. See Fed. R. Civ. P. 72(b); Local

16   Rules W.D. Wash. MJR 4(c).

17          Accordingly, the court ORDERS that the above-entitled action is referred to

18   Magistrate Judge J. Richard Creatura for the specific purposes and types of motions

19   described herein. The court further DIRECTS and EMPOWERS Magistrate Judge J.

20

21
            1
              For motions for a temporary restraining order, Magistrate Judge J. Richard Creatura is
22   authorized to prepare the order as recommended for the undersigned’s signature.


     ORDER - 2
           Case 2:20-cv-01043-JLR-JRC Document 19 Filed 09/21/20 Page 3 of 3




 1   Richard Creatura to conduct hearings and make further necessary orders consistent with

 2   28 U.S.C. § 636, the local rules, and this order.

 3          Dated this 21st day of September, 2020.

 4

 5                                                       A
                                                         JAMES L. ROBART
 6
                                                         United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
